ROSS, J.
(After Stating the Facts as Above.)— Plaintiff, as the father of deceased, seeks to recover damages under the provisions of chapter 6, title 14, Civil Code. The allegations of the complaint as to the duties of deceased and the manner of the happening of the accident in which he lost his life are in *211accord with the statement of facts above set forth. The defendant’s answer, or at least the parts material to the questions raised, consists of a general denial and a plea that the death of the deceased was caused by his own negligence. The trial resulted in a verdict and judgment in favor of plaintiff in the sum of $5,500.
Among the assignments of error are the refusal of the court to grant defendant’s motion for an instructed verdict made at the close of the evidence, the grounds of the motion being an utter lack of evidence offered or introduced showing, or tending to show, that plaintiff had suffered any damages whatever by reason of his son’s death, and that the undisputed. evidence showed that the accident in which Jesse Gardner lost his life was caused by his negligence. We think both of these assignments are well taken. The statute (paragraph 3158) gives the parent a right of action for the death-of his child if the latter is killed in the line of duty in one of the named dangerous occupations, and the accident causing his death was not due to his negligence. The measure of damages, where the child is an adult, as here, is the reasonable expectation of the parent of pecuniary benefit from the continuance of the life of the child. Dooley v. Seaboard Air Line Ry. Co., 163 N. C. 454, L. R. A. 1916E, 185, and note, 79 S. E. 970. The above rule as to the measure of damages is one, we believe, of universal application to cases where a parent seeks to recover losses that he may have sustained by reason of the death of his child. The expectation must be based upon some fact or facts aside from the relationship. When a child becomes of age, all his earnings and accumulations are his to use as he sees fit. The laws of this state do not require an adult child to contribute his services or his earnings to his parents’ support.
*212Without entering into a discussion of what facts have been held to constitute a reasonable -expectation of pecuniary benefits, it is enough to say that the evidence in this case is lacking in all of the elements, except the one of relationship. It is a matter of common knowledge that an adult child is sometimes a financial burden to the parents. It may be from sickness, or profligacy, or drunkenness, or other cause of such fixed nature as to preclude all possibility of the parents receiving any assistance from him. The condition of the evidence, when the motion for an instructed verdict was made, fails to disclose any fact upon which the plaintiff could reasonably expect pecuniary benefit from his deceased son. There is nothing to indicate that he had ever contributed one cent to his parents, or that he probably would have done so, had he lived. The only evidence that either the father or son might have been a help to the other is the statement of the father that the son lived with his parents in Douglas before his mother died. We cannot conclude from this statement that the son helped defray the expenses of the parental home while living there, the contrary inference being compatible with what is the usual fact in such eases. Nor is the plaintiff’s case helped by the further statement by the father that he had given up housekeeping .after his wife’s death; that he was not able to work, and was living in Texas with 'his oldest son when Jesse was killed. While these facts were doubtless competent, they do not go far enough. They do not show that the son had helped his father, or any fact, other than the relationship, from which in the future pecuniary help might be expected.
It is quite clear that no substantial pecuniary damages were proven, and that unless plaintiff was entitled to have the case go to the jury on a claim of nominal damages, the jury should have been in*213structed to return a verdict for defendant. While this point has not been raised nor argued by counsel, it was involved in the motion for an instructed verdict for, if plaintiff, in any view of the evidence, was entitled to recover from defendant, the motion was properly overruled. We are of the opinion that the right of action given by the statute is based upon the idea that the parent has actually sustained loss by reason of his son’s death. To say that the legislature, even though no substantial loss be shown or suffered, intended that the parent should be-entitled to prosecute an action for nominal damages based upon the single fact of kinship, is ascribing to that branch of the government a purpose to impose upon the courts the burden of trying cases where the winner gains nothing but costs, for that is in effect what a judgment for nominal damages is. We have held in another case that the damages recoverable by an injured employee suing under the Employers’ Liability Act, were compensatory only. Arizona Copper Co. v. Burciago, 20 Ariz. 85, 177 Pac. 29; Arizona Copper Co. v. Hammer, 250 U. S. 400, 63 L. Ed. 1058, 39 Sup. Ct. Rep. 553. Now, nominal damages are not thought to be compensatory, but “a trivial sum properly awarded in certain cases for mere technical injury” as distinguished from actual or compensatory damages. Blake v. Atlas Supply Co., 51 Okl. 426, 152 Pac. 81. So, whatever the rule may be in other jurisdictions as to the allowance of nominal damages, we, in this kind of action, are committed against their allowance. The rule under the federal liability ■ law is that a parent suing for loss on account of his adult child’s wrongful death must allege and prove actual specific damages. Garrett v. Louisville & N. R. Co., 235 U. S. 308, 59 L. Ed. 242, 35 Sup. Ct. Rep. 32 (see also, Rose’s IT. S. Notes).
*214The other question raised by motion for an instructed verdict is that the uncontradicted evidence shows that the accident in which Jesse Gardner lost his life was caused by the sole negligence of himself. tJnder the statute (paragraphs 3154 and 3158) a right of action arises when the death or injury is caused by an accident due to a condition or conditions of an occupation therein designated as dangerous, but if the death or injury has been caused by the negligence of the employee while working at such occupation, the employer is absolved from liability to anyone whatever. Just what negligence would defeat the right of recovery is the question for consideration. The word “negligence” used in the statute to characterize the only thing or act that will defeat or prevent a right of action for an injury or death doubtless was intended to have the significance that the term has long received in connection with actions arising out of tort. Such negligence is the absence of care, the care a reasonable and prudent person would exercise in the circumstances, or, as/the highest court of the land has said:
“The failure to do what a reasonable and prudent person would ordinarily have done under the circumstances of the situation, or doing what such a person, under the existing circumstances, would not have - done.” Baltimore etc. R. R. Co. v. Jones, 95 U. S. 441, 24 L. Ed. 506; Morenci Southern Ry. Co. v. Monsour, ante, p. 148,185 Pac. 938.
Measured by this standard, what may be said of the conduct of the deceased at the time of his death? He was familiar with the work he was performing, having been engaged in it for two months on and around the converter where, he was killed, and for a time prior thereto on another converter operated in the same way. His employment was recognized as “ a skilled workman’s job,” and he “a good man at his work.” He was not ignorant of the dangers attend*215ant upon his work. The nse of the switch to regulate the electric current because of grounded wires was a common occurrence. On the night of his death he had turned the switch on and off from ten to fifteen times, and on previous occasions had done the same thing. He must have known, when the switch was turned off, the electric current was intercepted at the switchboard, so that no electric power could reach the controller or motor, because, when he wanted to manipulate the latter instruments, he had to turn the switch on. He knew, then, that the blades and wires in the switchboard were dead when the switch was turned off, and they were alive when the switch was turned on. With this knowledge, while the switch was on and two of the blades alive, he undertook, while looking in the opposite direction, to reach around the beam and turn off the switch, doubtless intending to do so by the use of the safety handle, and in doing so he missed the handle, and instead grasped one of the live blades and was killed.
Can it be said that a reasonable and prudent person, under the existing circumstances, would have done as he did? Or would not such a person have done as the evidence shows the deceased had always done before, looked into the face of the switch and aided his hand with his eye to locate the safety handle ? At other times that night, and before when he manipulated the switch, he had placed himself in such a position as to see the switchboard, and he could do this in two ways: By leaving the controller and walking clear around the beam on which the switch was placed, or by standing between the controller-box and the beam, and swinging his body around the beam, until his head was in front of the switch. Whichever method he adopted, he could see the blades, and the wires leading to and from the blades, and also *216the insulated safety handle, by the use of which he incurred no danger whatever.
A mere statement of the facts, it would seem, is sufficient to show that his conduct at the time was inexcusable. The evidence offers no excuse or reason for his undertaking to handle the switch in the manner he did, unless it might be inferred therefrom that he did it to avoid the physical exertion of walking around the beam, or bending his body around it, as above described. The thought that he may have momentarily forgotten, and thrust his hand against the blade, might excuse him from wilful negligence (Diestelhorst v. Industrial Acc. Com., 32 Cal. App. 771, 164 Pac. 44), but not from exercising the care and caution of a reasonably prudent person in handling so deadly a power as electricity. “Forgetfulness” is defined as negligence. It is the omission to think or. do. Nye v. Sochor, 92 Wis. 40, 53 Am. St. Rep. 896, 65 N. W. 854. To act “thoughtlessly” in the midst of a known or obvious danger has been characterized as culpable negligence. Chicago etc. Ry. Co. v. Houston, 95 U. S. 697, 24 L. Ed. 542 (see also, Rose’s U. S. Notes); Wheeler v. Oregon B. & Nav. Co., 16 Idaho, 375, 102 Pac. 347-355.
What was said in a Montana case has direct bearing upon the facts here:
“The plaintiff cannot recover, if he could have avoided the injury by exercising ordinary care and caution. That he may not have understood the danger, or may have temporarily forgotten the risk, ■is of no moment; he was charged with knowledge and understanding of such dangers and risks as he might have comprehended and appreciated by using ordinary care; if he forgot, he was negligent, for he was bound to remember. The defendant was not required to take better care of the plaintiff than the plaintiff was of himself.” Cummings v. Helena & L. S. & R. Co., 26 Mont. 434, 451, 68 Pac. 852, 856.
*217Beach on Contributory Negligence, section 138, says of the employee:
“He must take ordinary care and learn the dangers which are likely to beset him in the service. He must not go blindly to his work when there is danger. He must inform himself. This is the law everywhere.”
See Wormell v. Maine Central R. Co., 79 Me. 397, 1 Am. St. Rep. 321, 10 Atl. 49-52.
We think it safe to say that no case can be found wherein a recovery has been permitted if the injured party knew, or by the exercise of reasonable care or caution could have known, of the presence of an electric current, and, notwithstanding such knowledge or presumptive knowledge, carelessly and negligently placed his person in contact therewith; but, where a person of intelligence and understanding has been guilty of such conduct, the courts have not hesitated to place the blame where it belongs, and deny a recovery. Capital Gas & Electric Co. v. Davis, 138 Ky. 628, 128 S. W. 1062; Great Western Power Co. v. Pillsbury, 170 Cal. 180, 149 Pac. 35; Billington v. Eastern Wis. Ry. & Light Co., 137 Wis. 416, 119 N. W. 127; Glander v. Milwaukee Electric Light Co., 155 Wis. 381, 144 N. W. 972.
It may be said that negligence, or the absence of negligence, is generally a question of fact to be submitted to a jury. We grant it is always so if the facts in evidence tending to prove or disprove negligence are in conflict, or, the facts not being in conflict, rational minds may draw different conclusions therefrom. Valin v. Milwaukee & N. R. Co., 82 Wis. 1, 33 Am. St. Rep. 17, 51 N. W. 1084; Herbert v. Southern Pacific Co., 121 Cal. 227, 53 Pac. 651; Railroad Co. v. Stout, 17 Wall. 657, 21 L. Ed. 745 (see also, Rose’s U. S. Notes). The very announcement of this rule, however, implies another which is well stated as follows:
*218“In cases involving questions of negligence, the rule is now settled that, where the facts are undisputed, and the inferences which may be drawn from them are not equivocal and can lead to but one conclusion, the court will adjudge, as matter of law, that there is or is not negligence. ” Shoner v. Penn. Co., 130 Ind. 170, 177, 28 N. E. 616, 618, 29 N. E. 775.
Whether a case falls within the one rule or the other depends on its own particular facts, but when its status is determined the duty of the court is clear. If a plaintiff, in the presentation of his case, lays bare a state of facts that conclusively demonstrates that the accident causing the ip jury or death was due to the negligence of the person injured or killed, and that the accident would not have happened if he had exercised due care and caution, the elements of disputed facts and equivocal inferences are eliminated from the case, and nothing is left to be decided but a pure question of law. That, we think, is this case. The defendant’s evidence did not change or affect the evidence introduced by plaintiff, but was in corroboration of it, and when all the evidence was in, and the motion for an instructed verdict was made, there was no dispute as to how or why the accident happened. This is not the case the Supreme Court had in mind when it said:
“Certain facts we may suppose to be clearly established from which one sensible, impartial man would infer that proper care had not been used, and that negligence existed; another man, equally sensible and equally impartial, would infer that proper care had been used, and' that there was no negligence. It is this class of cases, and those akin to it, that the law commits to the decision of a jury. Twelve men of the average of the community, comprising men of education and men of little education, men of learning and men whose learning consists only in what they have themselves seen and heard, the merchant, the mechanic, .the farmer, the laborer; these sit to*219getlier, consult, apply their separate experience of the affairs of life to the facts proven, and draw a unanimous conclusion. This average judgment thus given it is the great effort of the law to obtain.” Railroad Co. v. Stout, supra.
The present case falls more nearly within the other extremes instanced by that learned court as follows:
“If a sane man voluntarily throws himself in contact with a passing engine, there being nothing to counteract the effect of this action, it may be ruled as a matter of law that the injury to him resulted from his own fault, and that no action can be sustained by him or his representatives. So if a coach driver intentionally drives within a few inches of a precipice, and an accident happens, negligence may be ruled as a question of law.” Id.
We think it was the clear and undoubted duty of the court to grant the motion for an instructed verdict upon both grounds urged, and since in no view of the evidence is the plaintiff entitled to recover, the cause is remanded, with directions to dismiss complaint.
BAKEE, J., concurs.